Title: From George Washington to Benjamin Lincoln, 22 October 1782
From: Washington, George
To: Lincoln, Benjamin


                  Dear Sir
                     
                     Head Quarters 22d October 1782
                  
                  Upon your return to Philada, I beg leave to request your particular attention to the following matter, as I look upon myself bound to procure the Gentleman interested a full compensation for his services while in my Family.
                  Mr Mc Henry, formerly one of my Secretaries, writes me, that upon application to the Auditor of the State of Maryland, of which he is a Citizen, to settle his arrearages of Pay and depreciation, he refused to do it upon a supposition that the Resolve of Congress recommending to the States to make  settlements of that kind only extended to Officers properly belonging to their respective Lines.  This has involved Mr Mc Henry in the following difficulty—Upon a presumption that the State would settle with and give him Certificates as to their Officers, he purchased a Quantity of Lands appropriated by the State to making good arrearages of Pay and depreciation, and which were to be paid for in Certificates—He now finds himself like to be excluded from this Benefit, for want of the Certificates.  If he cannot procure them he must give up his purchase—As there seems a doubt whether Mr Mc Henry, as one of my Secretaries, is included in the recommendatory Resolves already passed, I could wish, should it not be deemed improper, that you would apply to Congress to pass a short Resolve in His favor, recommending to the State to make him the same allowances as to Officers of their Line.  I have the honor to be &c.
                  
               